EXHIBIT 10 (n)

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, effective as of July 16, 2001 (the “Effective Date”), is between
Computer Task Group, Incorporated, a New York corporation with its executive
offices at 800 Delaware Avenue, Buffalo, New York 14209 (the “Corporation”), and
James R. Boldt, an individual residing at 142 Audubon Drive, Amherst, New York
14226 (the “Executive”).

RECITALS:

WHEREAS, the Executive is employed as the President and Chief Executive Officer
of the Corporation; and

WHEREAS, it is in the best interests of the Corporation to reinforce and
encourage the Executive’s continued disinterested full attention and
undistracted dedication to the duties of the Executive currently and in the
potentially disturbing circumstances of a possible change in control of the
Corporation by providing some degree of personal financial security to the
Executive; and

WHEREAS, it is in the best interests of the Corporation to enable the Executive,
without being influenced by the uncertainties of the Executive’s own situation,
to assess and advise the Corporation whether proposals concerning any potential
change in control are in the best interests of the Corporation and its
shareholders and to take other action regarding these proposals as the
Corporation might determine to be appropriate; and

WHEREAS, to induce the Executive to remain in the employ of the Corporation, the
Board of Directors has determined it is desirable to pay the Executive the
compensation set forth below if the Executive’s employment with the Corporation
terminates in one of the circumstances described below in connection with a
change in control of the Corporation.

NOW, THEREFORE, in consideration of the promises and of the covenants contained
in this Agreement, the Corporation and the Executive agree as follows:

1. Definitions. The following definitions apply for purposes of this Agreement.

(a) “Aggregate Exercise Price” means:

 

  (i) in the case of options to acquire common stock of the Corporation owned by
the Executive, the total amount of cash or immediately available funds the
Executive would be required to pay to the Corporation to purchase all of the
common stock of the Corporation that, on the date as of which the Aggregate
Exercise Price is to be determined, the Executive is entitled to purchase under
the terms of all issued, outstanding and unexercised options to purchase common
stock of the Corporation that are outstanding and exercisable on the date as of
which the Aggregate Exercise Price of those options is to be determined; and

 

  (ii) in the case of options to acquire Successor Equity, the total amount of
cash or immediately available funds the Executive would be required to pay to
the Successor to purchase all the Successor Equity that, on the date as of which
the Aggregate Exercise Price is to be determined, the Executive is entitled to
purchase under the terms of all issued, outstanding and unexercised options to
purchase Successor Equity that are outstanding and exercisable on the date as of
which the Aggregate Exercise Price of those options is to be determined.

 

99



--------------------------------------------------------------------------------

(b) “Built in Gain” means an amount equal to:

 

  (i) the Highest Sale Price as of the date of a Change in Control multiplied by
the total number of shares of common stock of the Corporation that the Executive
could acquire by exercising all of the options to acquire common stock of the
Corporation that, as of the date of the Change in Control, were issued to the
Executive, outstanding and unexercised, minus

 

  (ii) the Aggregate Exercise Price of those options.

(c) “Board of Directors” or “Board” means the Board of Directors of the
Corporation.

(d) “Cause” means a finding by the Board of Directors, with notice in writing to
the Executive setting forth in reasonable detail its reasons, that any of the
following conditions exist:

 

  (i) The Executive’s willful and continued failure to substantially perform his
duties as President and Chief Executive Officer (other than as a result of the
Executive’s Disability).

 

  (ii) A willful act or omission by the Executive constituting fraud or other
malfeasance, including without limitation acts of dishonesty constituting a
felony offense under the laws of the United States or any state thereof, and any
act or omission by the Executive constituting immoral conduct, which in any such
case is injurious to the financial condition or business reputation of the
Corporation.

 

  (iii) A material breach by the Executive of the Employment Agreement dated as
of July 16, 2001.

For purposes of this definition, an act or failure to act will be deemed
“willful” only if it is effected by the Executive not in good faith and without
a reasonable belief that his action or failure to act was in or not opposed to
the Corporation’s best interests.

(e) “Change in Control” means any one of the following occurrences:

 

  (i) Approval by the stockholders of the Corporation of the dissolution or
liquidation of the Corporation;

 

  (ii) Approval by the stockholders of the Corporation of an agreement to merge
or consolidate, or otherwise reorganize, with or into one or more entities that
are not Subsidiaries or other affiliates, as a result of which less than 50% of
the outstanding voting securities of the surviving or resulting entity
immediately after the reorganization are, or will be, owned, directly or
indirectly, by stockholders of the Corporation immediately before such
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Corporation’s securities from the record
date for such approval until such reorganization and that such record owners
hold no securities of the other parties to such reorganization, but including in
such determination any securities of the other parties to such reorganization
held by affiliates of the Corporation);

 

100



--------------------------------------------------------------------------------

  (iii) Approval by the stockholders of the Corporation of the sale of
substantially all of the Corporation’s business and/or assets to a person or
entity that is not a Subsidiary or other affiliate; or

 

  (iv) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended from time to time, but excluding any
person described in and satisfying the conditions of Rule 13d-1(b)(1)
thereunder), other than the Corporation, any Subsidiary of the Corporation, any
employee benefit plan of the Corporation or of any of its Subsidiaries or any
Person holding common shares of the Corporation for or pursuant to the terms of
any such employee benefit plan, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 20% of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation; or

 

  (v) During any period not longer than two consecutive years, individuals who
at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Corporation’s stockholders, of each new Board member was approved by a vote
of at least three-quarters of the Board members then still in office who were
Board members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Conversion Options” means an option or options to purchase Successor
Equity, which option or options may be granted by the Successor to the Executive
and are exercisable in full immediately following the Change in Control for an
Aggregate Exercise Price that does not exceed the Aggregate Exercise Price of
the options to purchase common stock of the Corporation owned by the Executive
on the date of the Change in Control and which options, if exercised by the
Executive in full immediately following that Change in Control, would provide
for the ownership by the Executive of Successor Equity that, immediately
following the acquisition of that Successor Equity by the Executive, may be sold
by the Executive, free of any restrictions imposed on the sale of securities by
the Securities Act of 1933, for a price that exceeds the Aggregate Exercise
Price of those options by an amount not less than the Built in Gain. Under no
circumstances is the Executive required to accept a grant of Conversion Options
from the Successor.

(h) “Corporation” means Computer Task Group, Incorporated.

(i) “Disability” means a disability that exists for a period of at least
12 months and because of which the Executive is physically or mentally unable to
substantially perform his regular duties as President or Chief Executive Officer
of the Corporation, as the case may be.

(j) “Good Reason” means any of the following occurrences, with notice to the
Corporation from the Executive setting forth in reasonable detail his reasons:

 

  (i) A material diminution in the Executive’s responsibilities, duties, title,
reporting responsibilities within the business organization, status, role or
authority.

 

  (ii) A reduction by the Corporation in the Executive’s annual base salary as
in effect on the date of a Change in Control or as in effect thereafter if that
base salary has been increased.

 

101



--------------------------------------------------------------------------------

  (iii) A reduction by the Corporation in the aggregate value of benefits
provided to the Executive, as in effect on the date of a Change in Control or as
in effect after that date if those benefits have been increased. “Benefits”
includes all profit sharing, 401(k), retirement, pension, health, medical,
dental, disability, insurance, automobile, severance, vacation, leave,
reimbursement, and similar benefits.

 

  (iv) A failure to continue in effect any stock option or other equity-based or
non-equity based incentive compensation plan in effect immediately prior to the
Change in Control, or a reduction in the Executive’s participation in any such
plan, unless the Executive is afforded the opportunity to participate in
alternative incentive compensation plans or agreements of reasonably equivalent
value.

 

  (v) A material breach by the Corporation of any provision of this Agreement or
of any stock option or other equity-based plan or agreement with the Executive.

 

  (vi) Removal from, or failure to re-elect, the Executive to the position of
President or Chief Executive Officer.

 

  (vii) A requirement, in the Executive’s reasonable judgment, that the services
required to be performed by the Executive would necessitate the Executive moving
his residence from the Buffalo, New York area.

The Corporation will have 20 business days from the date of notice from the
Executive stating his claim of Good Reason to cure the circumstances stated that
create the Good Reason cited by the Executive in the notice. If the Corporation
does not, or cannot, cure the Good Reason to the Executive’s reasonable
satisfaction, the Good Reason will be deemed to have occurred at the end of the
20-day period.

(k) “Highest Sale Price” means:

 

  (i) with respect to the common stock of the Corporation, the highest closing
sale price at which common stock of the Corporation has been sold, in an
established securities market, during the 12 consecutive month period ending on
the date as of which the Highest Sale Price of the common stock of the
Corporation is to be determined; and

 

  (ii) with respect to Successor Equity, the highest closing sale price at which
Successor Equity has been sold, in an established securities market, during the
12 consecutive month period ending on the date of which the Highest Sale Price
of the Successor Equity is to be determined.

(l) “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

(m) “Successor” means, the person, firm, corporation or other entity that, as a
result of a Change in Control, has succeeded, directly or indirectly, to all or
substantially all the assets, rights, properties, liabilities and obligations of
the Corporation.

(n) “Successor Equity” means capital stock or any other equity interest in the
Successor.

2. Benefits upon Change in Control. The Corporation will provide the benefits
listed below in subsections (a) through (c) on a Change in Control. All amounts
payable on a Change in Control under all subsections of this Section will be
made by bank check or wire transfer at the Change in Control, or, if that is not

 

102



--------------------------------------------------------------------------------

within the control of the Corporation, not later than the tenth business day
following the Change in Control. For purposes of this Section, references to
payments by the Corporation include payments from any entity related to the
Corporation, such as the Corporation’s Stock Employee Compensation Trusts.

(a) Stock Rights. As of the date of the Change in Control, the Executive will
become fully vested in, and entitled to exercise immediately all stock-related
awards he has been granted under any plans or agreements of the Corporation,
including without limitation, awards under the 1991 Stock Option Plan and the
2000 Equity Award Plan. Unless otherwise required to be limited for an option to
qualify as an Incentive Stock Option under the Code or unless otherwise
terminated by the maximum limits of the applicable plan, the Executive will be
entitled to exercise all these awards for a period of not less than 12 months
following the Change in Control. The acceleration of vesting and exercisability
under this Section will apply notwithstanding any provision in the 2000 Equity
Award Plan or any other plan or agreement that would prevent the acceleration
and vesting of the awards or cause them to be canceled, rescinded or otherwise
impaired.

(b) Deferred Compensation. All deferred or otherwise contingent compensation of
the Executive will become (i) vested and (ii) immediately payable in cash. For
purposes only of (ii) in the preceding sentence, a Change in Control under
Section 1(e)(ii) will be determined only by substituting 70% for 50% in that
Section 1(e)(ii).

(c) Conversion Rights. If, following the Change in Control (or, in the case of a
Change in Control event described in Section 1(e)(ii) or (iii), following the
merger or sale transaction referred to in those paragraphs (the consummation of
that merger or sale transaction is referred to as a “Merger or Sale Event”)):

 

  (i) the Corporation’s legal existence continues but the number of shares of
common stock of the Company the Executive is entitled to purchase pursuant to
the exercise of all options to purchase the Corporation’s common stock owned by
the Executive immediately following the Change in Control for a price not more
than the Aggregate Exercise Price of his unexercised options immediately prior
to the Change in Control, is not, on a fully diluted basis, at least equal to
the same proportion, on a fully diluted basis, of the issued and outstanding
shares of common stock of the Corporation that could have been purchased by the
Executive pursuant to the exercise of all of his options immediately prior to
the Change in Control; or

 

  (ii) the common stock of the Corporation is no longer listed for trading on an
established securities market and the Successor, effective as of the date of the
Change in Control, has not offered to grant Conversion Options to the Executive
in lieu of the options of the Executive to purchase common stock of the
Corporation; or

 

  (iii) the common stock of the Corporation is no longer listed for trading on
an established securities market and the Successor has offered to grant
Conversion Options to the Executive, effective as of the date of the Change in
Control (in lieu of the Executive’s options to purchase common stock of the
Corporation), but the Executive has elected not to accept that grant of
Conversion Options; then

the Executive will be paid, in one lump sum payment not later than 20 business
days following the Change in Control (or, in the case of a Change in Control
event described in Section 1(e)(ii) or (iii), not later than 20 business days
following the Merger or Sale Event), the Built in Gain on the options to
purchase common stock of the Corporation that were issued to the Executive and
outstanding and unexercised on the date of the Change in Control and, after
that, all those options will be canceled and will be deemed and construed to be
null and void for all purposes.

For purposes of this subsection, references to options include all equity-based
compensation, including without limitation, restricted stock and stock
appreciation rights. In the case of these types of equity-based compensation
held by the Executive as of the Change in Control, the formulas and payouts
under this subsection will be adjusted to reflect the equivalents under those
types of equity-based compensation.

 

103



--------------------------------------------------------------------------------

3. Benefits upon Termination. The Corporation will provide the benefits listed
below in subsections (a) through (f) on the termination of the Executive’s
employment (i) by the Corporation without Cause or by the Executive with Good
Reason in either case within 24 months following or in anticipation of or in
connection with a Change in Control, or (ii) by the Executive for any reason
within 6 months after a Change in Control. Payments under subsections (a), (b),
(c), (e) and (f) of this Section will be made by the tenth business day
following the termination of the Executive’s employment. For purposes of this
Section, references to payments by the Corporation include payments from any
entity related to the Corporation, such as the Stock Employee Compensation
Trusts. Also, references to payments by the Successor include payments from the
Corporation’s Stock Employee Compensation Trusts if those trusts are permitted
to make the payments.

(a) Salary. The Executive will receive 2.99 times his full rate of salary in
effect, including directors’ fees, if any, (whether or not deferred) on the date
immediately prior to the Change in Control or, if greater, the amount in effect
at any date after the Change in Control.

(b) Bonus. The Executive will receive a cash bonus equal to 2.99 times the
highest annual bonus payable (whether or not deferred) to him in the 3 calendar
years preceding the year in which the Change in Control occurs.

(c) Fringe Benefits. The Executive will receive a lump sum payment equal to 25%
of the sum of (i) one times his full rate of salary, as defined in (a), and
(ii) highest annual bonus, as defined in (b). This payment represents the value
to which the parties agree the Executive otherwise would be entitled with
respect to fringe benefits (including without limitation profit sharing, 401(k),
retirement, pension, health, medical, dental, disability, insurance, automobile,
severance, vacation, leave, reimbursement, and similar benefits) for 36 months.

(d) Indemnification. For a 60-month period following the date of the Executive’s
termination of employment, the Corporation will continue any indemnification
agreement with the Executive and will provide directors’ and officers’ liability
insurance insuring the Executive that coverage will have limits and scope of
coverage not less than that in effect immediately prior to the Change in
Control.

(e) Cash-Out of Stock Options and Other Equity-Related Compensation.

 

  (i) In Corporation. If the options to purchase common stock of the Corporation
have not been canceled as provided for in Section 2(c), to the extent that the
Executive has any unexercised options to purchase common stock of the
Corporation that are exercisable at the time of the termination of the
Executive’s employment under this Section, the Executive will receive an amount
equal to:

 

  (A) the Highest Sale Price of the common stock of the Corporation determined
as of the date of the termination of the Executive’s employment under this
Section; multiplied by

 

  (B) the aggregate number of shares of common stock of the Corporation the
Executive is entitled to purchase pursuant to the terms of all options to
purchase any common stock of the Corporation owned by the Executive and
exercisable on the date of the termination of the Executive’s employment under
this Section; minus

 

  (C) the Aggregate Exercise Price of the issued and outstanding unexercised
options to purchase common stock of the Corporation owned by the Executive as of
the date of the termination of the Executive’s employment under this Section, to
the extent that those options are exercisable as of that date.

 

104



--------------------------------------------------------------------------------

  (ii) In Successor. If the Executive has elected to accept a grant of
Conversion Options from the Successor and, at the time of the termination of the
Executive’s employment under this Section, the Executive owns Conversion Options
or any other options to acquire any Successor Equity that are exercisable at the
time of the termination of the Executive’s employment under this Section, and
any of those Conversion Options and other options to purchase Successor Equity
have not been exercised by the Executive, the Executive will receive an amount
equal to:

 

  (A) the Highest Sale Price, determined as of the date of the termination of
the Executive’s employment under this Section, of each unit of Successor Equity
that could be acquired by the Executive on the exercise of all outstanding
Conversion Options and other options to purchase Successor Equity on the date of
the termination of the Executive’s employment under this Section; multiplied by

 

  (B) the aggregate number of units of Successor Equity the Executive is
entitled to purchase pursuant to the terms of all options to purchase Successor
Equity owned by the Executive and exercisable on the date of the termination of
the Executive’s employment under this Section; minus

 

  (C) the Aggregate Exercise Price of the issued and outstanding unexercised
Conversion Options and other options to purchase Successor Equity owned by the
Executive and exercisable as of the date of the termination of the Executive’s
employment under this Section.

For purposes of this subsection, references to options and to Successor Equity
include all equity-based compensation, including without limitation, restricted
stock and stock appreciation rights. In the case of these types of equity-based
compensation held by the Executive as of the Change in Control or as of the
termination of the Executive’s employment under this Section, the formulas and
payouts under this subsection will be adjusted to reflect the equivalents under
those types of equity-based compensation.

(f) Deferred Compensation. The Executive will receive all deferred or otherwise
contingent compensation not paid out as of the date of the termination of the
Executive’s employment.

4. Withholding. The Corporation will deduct or withhold from all salary and
bonus payments, and from all other payments made to the Executive pursuant to
this Agreement, all amounts that may be required to be deducted or withheld
under any applicable Social Security contribution, income tax withholding or
other similar law now in effect or that may become effective during the term of
this Agreement.

5. Other Termination. Upon termination of the Executive’s employment for Cause
or because of death or Disability, or not within the time related to a Change in
Control as described in Section 3, no benefits will be payable under this
Agreement.

6. Additional Payments. Notwithstanding anything in this Agreement, the 2000
Equity Award Plan, or any other agreement or plan to the contrary, in the event
it is determined that any payments or distributions by the Corporation or any
affiliate (as defined under the Securities Act of 1933, as amended, and the

 

105



--------------------------------------------------------------------------------

regulations thereunder) thereof or any other person to or for the benefit of the
Executive, whether paid or payable pursuant to the terms of this Agreement, or
pursuant to any other agreement or arrangement with the Corporation or any such
affiliate (“Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any successor provision, or any interest or
penalties with respect to the excise tax (the excise tax, together with any
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive will be entitled to receive an additional payment from
the Corporation (a “Gross-Up Payment”) in an amount that after payment by the
Executive of all taxes (including, without limitation, any interest or penalties
imposed with respect to such taxes and any Excise Tax) imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. The amount of the Gross-Up Payment will be
calculated by the Corporation’s independent accounting firm, engaged immediately
prior to the event that triggered the payment, in consultation with the
Corporation’s outside legal counsel. For purposes of making the calculations
required by this Section, the accounting firm may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, provided that the accounting firm’s determinations must be made with
substantial authority (within the meaning of Section 6662 of the Code). The
Gross-Up Payment will be paid on the Executive’s last day of employment or on
the occurrence of the event that results in the imposition of the Excise Tax, if
later. If the precise amount of the Gross-Up Payment cannot be determined on the
date it is to be paid, an amount equal to the best estimate of the Gross-Up
Payment will be made on that date and, within 10 days after the precise
calculation is obtained, either the Corporation will pay any additional amount
to the Executive or the Executive will pay any excess amount to the Corporation,
as the case may be. If subsequently the Internal Revenue Service (the “IRS”)
claims that any additional Excise Tax is owing, an additional Gross-Up Payment
will be paid to the Executive within 30 days of the Executive providing
substantiation of the claim made by the IRS. After payment to the Executive of
the Gross-Up Payment, the Executive will provide to the Corporation any
information reasonably requested by the Corporation relating to the Excise Tax,
the Executive will take those actions as the Corporation reasonable requests to
contest the Excise Tax, cooperate in good faith with the Corporation to
effectively contest the Excise Tax and permit the Corporation to participate in
any proceedings contesting the Excise Tax. The Corporation will bear and pay
directly all costs and expenses (including any interest or penalties on the
Excise Tax), and indemnify and hold the Executive harmless, on an after-tax
basis, from all such costs and expenses related to such contest. Should it
ultimately be determined that any amount of an Excise Tax is not properly owed,
the Executive will refund to the Corporation the related amount of the Gross-Up
Payment.

7. Non-Exclusivity of Rights. Except as otherwise specifically provided, nothing
in this Agreement prevents or limits the Executive’s continued or future
participation in any benefit, incentive, or other plan, practice, or program
provided by the Corporation and for which the Executive may qualify. Any amount
of vested benefit or any amount to which the Executive is otherwise entitled
under any plan, practice, or program of the Corporation will be payable in
accordance with the plan, practice, or program, except as specifically modified
by this Agreement. However, if the Executive receives the payments under
Section 3, the Executive will not be entitled to any severance payments (which
excludes for this purpose all types of equity-based compensation not cashed out
under Section 2(c) or 3(e)) otherwise payable under any other agreement, plan,
or practice providing for severance compensation.

8. No Obligation to Seek Other Employment. The Executive will not be obligated
to seek other employment or to take other action to mitigate any amount payable
to him under this Agreement.

9. Successors. This Agreement is personal to the Executive and may not be
assigned by the Executive other than by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be enforceable by
the Executive’s legal representatives or successors in interest. Notwithstanding
any other provision of this Agreement, the Executive may designate a successor
or successors in interest to receive any amounts due under this Agreement after
the Executive’s death. A designation of a successor in interest must be made in
writing, signed by the Executive, and delivered to the Corporation. Except as
otherwise provided in this Agreement, if the Executive has not designated a
successor in interest, payment of benefits under this Agreement will be made to
the Executive’s estate. This Section will not supersede any designation of
beneficiary or successor in interest made by the Executive or provided for under
any other plan, practice, or program of the Corporation.

This Agreement will inure to the benefit of and be binding upon the Corporation
and its successors and assigns.

 

106



--------------------------------------------------------------------------------

The Corporation will require any successor (whether direct or indirect, by
acquisition of assets, merger, consolidation or otherwise) to all or
substantially all of the operations or assets of the Corporation or any
successor, and without regard to the form of transaction used to acquire the
operations or assets of the Corporation, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no succession had taken place. As used in this
Agreement, “Corporation” means the Corporation and any successor to its
operations or assets as set forth in this Section that is required by this
clause to assume and agree to perform this Agreement or that otherwise assumes
and agrees to perform this Agreement.

10. Benefit Claims. In the event the Executive, or his beneficiaries, as the
case may be, and the Corporation disagree as to their respective rights and
obligations under this Agreement, and the Executive or his beneficiaries are
successful in establishing, privately or otherwise, that his or their position
is substantially correct, or that the Corporation’s position is substantially
wrong or unreasonable, or in the event that the disagreement is resolved by
settlement, the Corporation will pay all costs and expenses, including counsel
fees, that the Executive or his beneficiaries may incur in connection therewith
directly to the provider of the services or as may otherwise be directed by the
Executive or his beneficiaries. The Corporation will not delay or reduce the
amount of any payment provided for hereunder or setoff or counterclaim against
any such amount for any reason whatsoever; it is the intention of the
Corporation and the Executive that the amounts payable to the Executive or his
beneficiaries hereunder will continue to be paid in all events in the manner and
at the times herein provided. All payments made by the Corporation hereunder
will be final and the Corporation will not seek to recover all or any part of
any portion of any payments hereunder for any reason.

11. Failure, Delay or Waiver. No course of action or failure to act by the
Corporation or the Executive will constitute a waiver by the party of any right
or remedy under this Agreement, and no waiver by either party of any right or
remedy under this Agreement will be effective unless made in writing.

12. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be enforceable under applicable law. However,
if any provision of this Agreement is deemed unenforceable under applicable law
by a court having jurisdiction, the provision will be unenforceable only to the
extent necessary to make it enforceable without invalidating the remainder
thereof or any of the remaining provisions of this Agreement.

13. Notice. All written communications to parties required hereunder must be in
writing and (a) delivered in person, (b) mailed by registered or certified mail,
return receipt requested, (such mailed notice to be effective 4 days after the
date it is mailed) or (c) sent by facsimile transmission, with confirmation sent
by way of one of the above methods, to the party at the address given below for
the party (or to any other address as the party designates in a writing
complying with this Section, delivered to the other party):

If to the Corporation:

 

Computer Task Group, Incorporated

800 Delaware Avenue

Buffalo, New York 14209

Attention:    General Counsel Telephone:    716-882-8000 Telecopier:   
716-887-7370

 

with a copy to:

Hodgson, Russ, Andrews, Woods & Goodyear, LLP

One M&T Plaza, Suite 2000

Buffalo, New York 14203

Attention:    Dianne Bennett, Esq. and Ward B. Hinkle, Esq. Telephone:   
716-856-4000 Telecopier:    716-849-0349

 

107



--------------------------------------------------------------------------------

If to the Executive:

 

James R. Boldt

142 Audubon Drive

Amherst, New York 14226

Telephone:    716-839-0907

14. Miscellaneous. This Agreement (a) may not be amended, modified or terminated
orally or by any course of conduct pursued by the Corporation or the Executive,
but may be amended, modified or terminated only by a written agreement duly
executed by the Corporation and the Executive, (b) is binding upon and inures to
the benefit of the Corporation and the Executive and each of their respective
heirs, representatives, successors and assignees, except that the Executive may
not assign any of his rights or obligations pursuant to this Agreement,
(c) except as otherwise specifically provided in this Agreement, constitutes the
entire agreement between the Corporation and the Executive with respect to the
subject matter of this Agreement, and supersedes all oral and written proposals,
representations, understandings and agreements previously made or existing with
respect to such subject matter, including that certain employment agreement
dated October 17, 2000 and any similar agreements, and (d) will be governed by,
and interpreted and construed in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law.

15 Term.

(a) Except as provided in (b), this Agreement will not be terminated earlier
than 36 months after its Effective Date. The Agreement will be extended
automatically for additional 12-month periods unless one party notifies the
other prior to the beginning of the successive 36 month period that it is
terminating the Agreement. The intention of the preceding sentence is that if a
party does not give notice, at least 36 months remain in the Agreement.

(b) This Agreement will terminate when the Corporation has made the last payment
provided for under it, including without limitation, any payments payable at any
time under Sections 9 and 10. However, the obligations under Section 3(d) will
survive any termination and will remain in full force and effect for the period
specified.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

CORPORATION: By  

 

Name:   Randolph A. Marks Title:   Chairman of the Board of Directors EXECUTIVE:

 

  James R. Boldt

 

108